Title: To James Madison from James Wilkinson, 20 April 1811
From: Wilkinson, James
To: Madison, James


Sir
Washington April 20th. 1811
The singular hardship of my situation, & the great Interests which I have at Stake, will I flatter myself excuse this deviation from the regular course of my communications to you, which considerations of delicacy towards the Secretary of War imposes on me; for it would be as indecorous to wound his feelings, as it would be unjust to myself, to leave you in the dark, touching the result of the report of the Committee of the House of Representatives, appointed to examine into the causes of the mortality among the Troops on the Mississippi; with the professed object indeed to ascertain truths for the information of Government, but in Fact to criminate me, which the whole Conduct of the two Committees & the Tenor of their Reports make manifest.
You have observed Sir that the proceedings of the Committee of 1809–10 were published by order of the House; and that the late Committee, composed of the same chairman & several of the Members, true to their purpose, after they had actually called for & examined my orderly Books, & the testimony contained in the appendix to the 4th. Vol. of my Memoirs, deemed it candid & wise to adopt the same Report, in the face of a Mass of Testimony which nought but the blindest prejudice could have resisted.
When the last Report was handed to the House, a motion was made to transmit the Documents to you which failed, because certain Members, friends to truth & Justice, had determined to call it up & stigmatise it; which the lateness of the Season & the pressure of more important business alone prevented; I hazard nothing sir in this observation, as a Majority of the Members of the House, personally acquited me of all blame in my Command on the Mis[sis]sippi, and with great frankness reprobated this report of the Committee.
But you will perceive under cover unquestionable testimony of this intention, in the Speech & Resolution of the Honble. Mr. Crawford of Pensylvania, a Member of the Committee, which he committed to paper; and having made several fruitless attempts to command the attention of the House, He generously called on me after the adjournment, accompanied by Doctor Sage & Mr. White Hill, altho I had no acquaintance with Him, and furnished me his intended Speech & Resolution, with permission to publish them which I shall do: In the preliminary illustrations of the Testimony contained in the appendix, before referred to, which are nearly ready for the press. And in verification of these Facts, I take the Liberty to tresspass on your attention the original Letter of Doctr. Crawford on this Subject, which together with the Speech, I shall thank you to return after perusal.
I trust Sir that in thus addressing you, I violate no essential Rule of propriety or expediency—if I do, I shall sincerely deplore it, and the best Apology I can offer in extenuation of the tresspass, will be the indulgence I have experienced on similar occasions from your Predecessors respectively; without pretending to your Confidence, I can say that I have endeavoured to deserve it; but I make strong claims to the Justice, of the Chief Magistrate of a Nation of Freemen, and am persuaded my expectations will not be disappointed. With perfect respect, I have the Honor to be sir Your most Humble & obedient Servant
Ja: Wilkinson
